FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 2, 5, 6, and 11-17 are pending, wherein claims 12-17 are new and claims 3, 4, and 7-10 are cancelled.

Response to Arguments
	In view of Applicant’s replacement drawings filed on 11/30/2021, all previous drawing objections and 35 USC 112 rejections are withdrawn.
	Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
While the Examiner generally finds Applicant’s arguments persuasive, the Examiner traverses Applicant’s specific argument (pages 6-7) that Crandall (US 1493149) does not reference “any relative cracking pressures of the various valves/valve portions”. Crandall inherently discloses wherein the first poppet 3 has a different cracking pressure than the second poppet 2, because the surface areas upon which the cracking fluid pressures act upon are different. The net force/cracking pressure acting upon each valve head is a relative function of the fluid pressure and the area of the surface it acts upon. Given a relatively smaller surface area compared to a relatively larger surface area, it takes more fluid pressure to shift the smaller surface area than it does the larger surface with all other variables being constant. During the 

Claim Objections
Claims 5, 6, are objected to because of the following informalities. Appropriate correction is required.
Claim 5 preamble, should be “A dual poppet pressure relief valve (PRV) comprising:”, wherein “dual poppet” should be lower case and “PRV” is an abbreviation which should be clearly established, such as it is in claim 1. Note claim 5 does not depend from claim 1 and thus PRV should be newly stated/defined.
Claim 6 preamble, should be “The 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Bertoldi et al. (US 2014/0360590, herein after “Bertoldi”).
Bertoldi discloses:
Claim 1. A pressure relief valve (PRV) (figures 1-4) comprising: an internal poppet valve (11); and an external poppet valve (21); wherein a first cracking pressure of the internal poppet valve is different from (see at least paragraph [0046]) a second cracking pressure of the external poppet valve.
Claim 2. The PRV of claim 1, wherein the PRV is configured (capability) to operate (infinitive verb, not required, regardless see at least line 3 of paragraph [0041])) at external pressures in an ocean at depths of 6000 meters or greater.
Claims 13 and 14. The PRV of claim 1, wherein a difference between the first cracking pressure and the second cracking pressure is 3-4 psi or 5-10 psi. 
Bertoldi discloses each poppet as adjustable (see at least paragraph [0050]) to have relative cracking pressures between the valves to be “higher than, the same as, or lower than” (see at least paragraph [0046]) the other poppet valve, thus .

Claim(s) 5, 6, 11, 12, and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)/(2) as being anticipated by Carleton (US 2470471).
	Carleton discloses:
	Claim 5. A dual poppet PRV (figure 2) comprising: an internal poppet valve (32); an external poppet valve (30); and a coupling (without further definition, seen as an adjustable coupling comprising parts 34/35, see also column 2 lines 37-43) between the internal poppet valve and the external poppet valve, the coupling comprising: a pin (34/35) extending through a bore (not individually labeled, seen as that section of 32 through which 35 passes) in the internal poppet valve (32) and a bore (not individually labeled, seen as that section of 30 through which 34 passes) in the external poppet valve.
Claim 6. The dual poppet PRV of claim 5, wherein an inner diameter of the bore in the external poppet valve (30) is larger than (as depicted) an external diameter of the pin. 
Claim 12. The PRV of claim 5, further comprising: an external spring (31) which biases the external poppet into a closed position (as depicted in figure 2); and an internal spring (33) which biases the internal poppet into a closed position (as depicted).

Claim 15. The PRV of claim 5, wherein a first cracking pressure (pressure on 32 from scavenging pump 15) of the internal poppet valve is different from a second cracking pressure (pressure on 30 from pump 12) of the external poppet valve. 
Note the pressure is at least different by the sign. Pump 15 supplies a positive force to open valve 32, whereas pump 12 provides a negative (suction) force to open valve 30. (See at least columns 2-3 lines 50-12 respectively). In an alternate interpretation based upon antecedent basis … Pump 15 supplies a first cracking pressure to open valve 32 and pump 12 supplies a second cracking pressure to open valve 30, the first cracking pressure is separate from the second cracking pressure and therefore is different, which also meets the claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-17 is/are rejected and in the alternative claim 15 is further rejected under 35 U.S.C. 103 as being unpatentable over Carleton (US 2470471) in view of Bertoldi et al. (US 2014/0360590, herein after “Bertoldi”).
Carleton discloses all of claim 15 or in the alternative all of claim 5. 
Carleton does not explicitly disclose wherein a difference between the first cracking pressure and the second cracking pressure is 3-4 psi or 5-10 psi. 

Applicant discloses that the cracking pressure differential may be any desired value (see at least paragraph 0013) and further does not establish criticality to the claimed cracking pressure differentials of 3-4 psi or 5-10 psi, wherein the claimed ranges are not disclosed as serving any particular purpose or solving any particular problem. 
Since Applicant has not established any criticality to the claimed ranges, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to configure the inner poppet 32 and the external poppet 30 of Bertoldi to have a cracking pressure differential of 0-15 psi as taught by Carleton for the purpose of limiting the design parameter stresses caused by pressure build up within the valve system of Bertoldi, which in turn enables optimization of the structural integrity of the valve apparatus of Bertoldi. Alternatively expressed… in order to optimally design the overall fluid system structural integrity (seal strength, wall thickness, joint integrity, material selection, etc) one of ordinary skill in the art needs to know the intended operating pressures of the valve system, whereby establishing a cracking pressure differential facilitates the design considerations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Most of the newly cited references disclose spring biased duel .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	

/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753